Citation Nr: 0729333	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan.

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1952 to April 1955 and from June 1955 to May 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003 and May 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying service connection for bilateral hearing loss and for 
tinnitus.

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In December 2006, the Board remanded the case for further 
procedural and evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Bilateral hearing loss, sensorineural-type, was not 
affirmatively shown to have been present in service or 
contemporaneous with service, bilateral hearing loss, 
sensorineural-type, was not manifest to a compensable degree 
within one year of separation from service, and bilateral 
hearing loss, sensorineural-type, first documented after 
service beyond the one-year presumptive period for bilateral 
hearing loss, sensorineural-type, as a chronic disease, is 
unrelated to an injury, disease, or event of service origin. 

2. Tinnitus was not affirmatively shown to have been present 
in service or  contemporaneous with service, and tinnitus, 
first documented after service, is unrelated to an injury, 
disease, or event of service origin. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss, sensorineural-type, was not 
incurred in or aggravated by service and service connection 
for bilateral hearing loss, sensorineural-type, may not be 
presumed to have been incurred in service as a chronic 
disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.Tinnitus was not incurred in or aggravated by service 
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(200).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003, March 2004, and December 2006. 
The notice included the type of evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability, evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit any evidence that would include that in his 
possession.   The notice included the disability ratings and 
the general effective date provision for the claims, that is, 
the date of receipt of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim). 

To the extent that the degree of disability assignable was 
provided after the initial adjudications, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claims of service 
connection are denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007)



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The VA has obtained all available 
service medical records and has afforded the veteran a VA 
examination and obtained a medical opinion.  As there is no 
indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Except for the reports of separation examinations, the 
service medical records are unavailable due to a fire in 1973 
at the National Personnel Records Center.  On the March 1955 
and April 1958 separation examinations, hearing by whispered 
voice was 15/15 in each ear.  

After service, records of the South Carolina Vocational 
Rehabilitation Department show that the veteran was provided 
a hearing aid in July 1993.

VA records from 1995 to 2005 disclose that in October 2002 
and May 2004 the results of audiology testing revealed 
sensorineural hearing loss, bilaterally. 

In December 2005, the veteran testified that he was exposed 
to loud noises and he suffered a ruptured eardrum during 
service.  The veteran stated that he was a signalman during 
service and had to work with noisy equipment while performing 
his duties.  He also said that he was exposed to loud engine 
noise from aircraft during service and that he ruptured his 
left ear drum on one occasion during service although he did 
not seek treatment for this problem at the time.  He said 
that he noticed both tinnitus and diminished hearing while on 
active duty. 

On VA audiology examination in March 2007, the veteran said 
that he was exposed to noise from small arms, generators, and 
aircraft while in the military.  He worked as a carpenter for 
16 years after service.  He gave a history of tinnitus for 
approximately 20 years.  After audiology testing, the 
assessment was sensorineural hearing loss, bilaterally.  The 
examiner expressed the opinion that hearing loss and tinnitus 
were less likely than not caused by or the result of noise 
exposure during service.   

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for ninety (90) days or 
more during a period of war and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

Although the available service medical records do not 
document bilateral hearing loss or tinnitus, most of the 
service medical records are lost and the veteran is competent 
to describe symptoms of hearing loss and tinnitus, which is 
consistent with the circumstances of his service. But as the 
service medical records lack the documentation of the 
combination of manifestations sufficient to identify 
bilateral hearing loss or tinnitus and sufficient observation 
to establish chronicity during service or contemporaneous 
with service by evidence from sources other than the service 
medical records, and as chronicity in service is not 
adequately supported by the service medical records or by 
evidence from sources other than the service medical records 
contemporaneous with service, then a showing of continuity of 
symptomatology after service is required to support the 
claims.

After service, bilateral hearing loss was first documented by 
VA in 2002, although the record shows that the veteran was 
provided a hearing aid in 1993, in either event it was at 
least 30 years after service.  Tinnitus was first documented 
by VA in 2007, although at the time the veteran gave a twenty 
year history of tinnitus.  Again in either event it was 
almost 30 years after service. 



The absence of complaints of bilateral hearing loss from 1958 
to 1993 or tinnitus from 1958 to 1987 is evidence against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.).  

Also the initial documentation of bilateral hearing loss, 
sensorineural-type, in 2002 is well beyond the one-year 
presumptive period for manifestation of bilateral hearing 
loss, sensorineural-type, as a chronic disease under 
38 U.S.C.A. §§ 1112,1137; 38 C.F.R. §§ 3.307, 3.309.

As for service connection based on the initial documentation 
of bilateral hearing loss and tinnitus after service under 38 
C.F.R. § 3.303(d), there is no favorable medical evidence of 
an association or link between the current bilateral hearing 
loss and tinnitus and service.  Rather the medical evidence 
of such a relationship opposes the claim as the VA examiner 
expressed the opinion that it was not likely that the 
veteran's hearing loss and tinnitus were related to noise 
exposure during service. 

Although the veteran asserts that hearing loss and tinnitus 
are the result of service, once the veteran goes beyond the 
description of the symptoms or features of hearing loss or 
tinnitus to expressing an opinion that involves a question of 
medical causation, competent medical evidence is required to 
substantiate the claims because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  And the veteran is not 
competent to diagnosis hearing loss under 38 C.F.R. § 3.385, 
which requires audiology testing, or tinnitus, which is a 
condition medical in nature.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 






As the Board may consider only independent medical evidence 
to support its findings as to a question involving a medical 
diagnosis that a lay person is not competent to diagnose or a 
question of medical causation and as there is no favorable 
medical evidence to support the claims as explained above, 
the preponderance of the evidence is against the claims, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).





ORDER

Service connection for bilateral hearing loss is denied

Service connection for tinnitus is denied.



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


